Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 9, the closest prior art as the combination of Tomlin et al. (U.S. Patent Application Publication 2016/0210783 A1), LaValle at el. (U.S. Patent Application Publication 2014/0354515 A1) and Lee et al. (U.S. Patent Application Publication 2013/0249900 A1) fails to disclose and/or teach: obtaining pose data that corresponds to the camera image frame, the pose data comprising user pose data and camera pose data, wherein the user pose data is from a different perspective from the camera pose data, wherein a single graphics processing unit (GPU) renders the user pose virtual content and warps the user pose virtual content.
In particular, Tomlin relies on the use of multiple graphics processing units in rendering the user pose virtual content and camera pose virtual content. Tomlin discloses its camera assembly includes a first graphics processing unit 70 for rendering camera pose virtual content for the camera pose data (Fig. 3; pages 10-11/par. 110-112). Tomlin further discloses its head-mounted display device includes a second graphics processing 4 for rendering user pose virtual content for the user pose data (Fig. 4; pages 10-11/par. 110-112). Tomlin explains the graphics processing units of the camera assembly and the head mounted display device work in tandem to setup the rendering operations to render the virtual objects for the camera pose virtual content 
For claim 17, the closest prior art as the combination of Tomlin et al. (U.S. Patent Application Publication 2016/0210783 A1) and Lee et al. (U.S. Patent Application Publication 2013/0249900 A1) fails to disclose and/or teach: a single inertial measurement unit (IM) that obtains pose data corresponding to the camera image frame, the pose data comprising user pose data and camera pose data, wherein the user pose data is from a different perspective from the camera pose data, wherein the user pose virtual content corresponds to first virtual content from the user's perspective, and warps the user pose virtual content based on the camera pose data to generate camera pose virtual content, where the camera pose virtual content corresponds to second virtual content from the camera's perspective.
Likewise, Tomlin relies on the use of multiple inertial measurement units in generating user pose data and camera pose data. Tomlin discloses its camera assembly includes a position sensor with a first inertial measurement unit for generating camera pose data of the camera assembly (page 2/par. 29). Tomlin further discloses its head mounted display device includes a second inertial measurement unit for generating user pose data corresponding to the head mounted display device (page 3/par. 31). Tomlin explains the pose data is collected from the inertial measurement .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571) 270-3857. The examiner can normally be reached on Monday-Friday 8-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO M. WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES TSENG/Primary Examiner, Art Unit 2613